Citation Nr: 1436955	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected osteoarthritis and tendonitis of the left thumb to include entitlement to a separate evaluation for osteoarthritis of the left thumb and crushed/severed left hand thumb.

2. Entitlement to an initial compensable disability rating for service-connected scar of the left thumb.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The Board remanded these issues in January 2014 for further evidentiary development.  The RO continued the denial of each claim as reflected in the July 2014 supplemental statement of the case and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis and tendonitis of the left thumb is manifested by pain, reduced range of motion with gap between thumb pad and finger less than one inch (2.5 cm) even with consideration of pain and functional loss on repetitive use.  

2.  The preponderance of the evidence shows that the Veteran's scar of the left thumb is superficial, less than 144 square inches (929 square centimeters), is not unstable, is not tender or painful and did not limit the function of the finger. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for osteoarthritis and tendonitis of the left thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2013).

2.  The criteria for a compensable disability rating for service-connected scar of the left thumb have not been met or approximated for the entire appeals period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assigned to osteoarthritis and tendonitis of the left thumb and scar of the left thumb.  The May 2009 rating decision granted the Veteran's service connection claim and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the May 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The July 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating limitation of motion of the thumb and scars and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in April 2009, June 2010 and March 2014, private treatment records, a letter from the Veteran's private physician, lay statements by the Veteran, and a transcript of the Board hearing

The VA examination reports reflect that the examiners obtained an oral history and an evaluation of the Veteran with respect to symptoms of osteoarthritis, tendonitis and scar of the left thumb.  The examiners documented in detail the claimed symptoms and the results of the examinations.  The Board notes that the June 2010 VA examiner did not review the Veteran's claims file as part of the examination. When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that the evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  Thus, the Board finds the VA examinations are adequate for rating purposes. 

These issues were previously remanded in January 2014 to obtain outstanding private treatment records and to provide the Veteran with a VA examination.  The RO contacted the Veteran to elicit from him the appropriate consent to obtain private treatment records for the issues on appeal.  The Veteran provided the appropriate consent and the RO attempted to obtain these records.  The Veteran's private physician submitted a letter in February 2014 and July 2014 that documents the current disability picture of the Veteran's left thumb disability.  Furthermore, the claims file contains a March 2014 VA examination report that documents the current severity of the disabilities on appeal and addresses the questions raised in the January 2014 Board remand.  Accordingly, the Board finds that there has been substantial compliance with the January 2014 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained. The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id. 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Osteoarthritis and Tendonitis of the Left Thumb

The Veteran's osteoarthritis and tendonitis of the left thumb is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5228, which evaluates limitation of motion of the thumb.  Under that Diagnostic Code, a noncompensable evaluation is warranted with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).

The evidence of record shows that throughout the appeal period there is a gap less than one inch (2.5 cm) between the between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See VA examinations dated in April 2009, June 2010 and March 2014.  A June 2014 letter from the Veteran's physician described that the flexion of the Veteran's thumb was limited to 20 to 30 degrees.  He was also unable to extend his thumb fully.  However, the physician did not indicate whether there was a gap one inch (2.5 cm) or more between the between the thumb pad and the fingers.  See June 2014 Physician Letter.  The evidence also shows that even considering pain and any functional loss on repetitive use it does not result in a gap of one inch (2.5 cm) or more between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Furthermore, the evidence shows that there is no favorable or unfavorable ankyloses of the left thumb and the Veteran's disability does not more closely approximate amputation of the thumb.  See VA examinations dated in June 2010 and March 2014.

Medical and lay evidence show that the Veteran's left thumb disability results in pain on palpation of the interphalangeal joint of the left thumb.  The Veteran has indicated that the pain and decreased range of motion prevents him from using the left thumb for fine movements, pinching movements and gripping/twisting movements.  The Veteran is currently in receipt of a separate 10 percent disability rating for left thumb muscle weakness due to a decrease in grip and muscle strength in the left thumb.  

The Veteran's representative argues that the Veteran should be awarded a separate compensable disability rating for osteoarthritis of the left thumb.  Under Diagnostic Code 5003, degenerative arthritis is rated based on the limitation of motion of the effected joint.  If the limitation of motion is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is assigned for arthritis of each major joint or group of minor joints.  For VA rating purposes, multiple involvement of carpal, metacarpal and interphalangeal joints in an upper extremity is considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  The interphalangeal joint of the thumb, by itself, is not a major joint and is not a group of minor joints.

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a compensable disability rating for his service-connected osteoarthritis and tendonitis of the left thumb due to limitation of motion or pain on motion for the entire appeals period.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected osteoarthritis and tendonitis of the left thumb is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left thumb disability with the established criteria found in the rating schedule for limitation of motion of the thumb shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's thumb disability and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Specifically, there is evidence that the Veteran's left thumb disability impacted his ability to work in that he has a decreased ability to use the left thumb for grasping, lifting and pushing due to pain.  The Veteran retired in 2010; however, he indicated that he avoided using his thumb so it was more difficult to engage in certain tasks such as lifting steel or pushing steel through a saw.  Furthermore, the evidence of record does not show that his service-connected osteoarthritis and tendonitis of the left thumb has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Scar of the Left Thumb

The Veteran's scar of the left thumb is currently rated as noncompensable under 38 C.F.R. § 4.118 , Diagnostic Code 7804.  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2013).

The Board observes that VA examinations dated in April 2009 and June 2010 reveal that the Veteran denied having any pain associated with the scar and he did not have a painful scar on examination.  The examiners in April 2009 and June 2010 note that the Veteran had pain to palpation of the left thumb IP joint.  However, the Veteran testified at the June 2013 Board hearing that he discussed with the VA examiner that he experienced a painful scar.  He explained that he experiences a nagging pain when it is touched.  He also noted that he experiences pain when he moves the IP joint of the left thumb.  The March 2014 VA examination reveals that the Veteran's scar of the left thumb is located circumferentially around the IP joint.  The examiner noted that the left thumb scar is not painful and/or unstable.  He observed that the Veteran had tenderness or pain to palpation for the joint of the left thumb.  The examiner determined that the pain in the left thumb as described by the Veteran is due to his degenerative joint disease and tendonitis and it is unrelated to his scar.  Thus, the preponderance of the evidence shows that the Veteran's scar of the left thumb is not unstable or painful.   

With respect to whether the Veteran's scar of the left thumb warrants a compensable disability rating under an alternative diagnostic code, a 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2013).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  Diagnostic Code 7805 provides that any disabling effect(s) that are no considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  The preponderance of the evidence shows that the Veteran's scar of the left thumb is not deep or nonlinear.  The scar is less than 144 square inches (929 square centimeters).  Furthermore, the scar did not have any disabling effects.  Based on the foregoing, the Board concludes that the Veteran is not entitled to a higher disability rating under Diagnostic Codes 7800-03 and 7805.

The Board has considered whether staged ratings are appropriate in this case. The evidence of record shows that the symptoms of scar of the left thumb have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

With respect to whether the claim should be referred for consideration of an extraschedular evaluation, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected scar of the left thumb is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar of the left thumb with the established criteria found in the rating schedule for scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his scar of the left thumb has caused marked interference with employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for service-connected scar of the left thumb is not warranted. 


ORDER

Entitlement to an initial compensable disability rating for service-connected osteoarthritis and tendonitis of the left thumb to include entitlement to a separate evaluation for osteoarthritis of the left thumb and crushed/severed left hand thumb is denied.

Entitlement to an initial compensable disability rating for service-connected scar of the left thumb is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


